Appellee was prosecuted in the county court for petit larceny, and on the trial was acquitted under a peremptory instruction granted by the county judge. The State took an appeal to the circuit court, and there the circuit court adjudged that the rulings of the county judge were erroneous, and reversed the judgment of the county court; and evidently on the idea that the circuit court could not enter upon a trial de novo because of the acquittal *Page 875 
of the defendant in the county court, the State was directed to take an appeal to the Supreme Court. The judgment of the circuit court was in favor of the state, and it is an elemental principle that an appeal may not be taken to a higher court by one who has prevailed as to all his contentions in the court from which the appeal is sought to be taken. 4 C.J.S., Appeal and Error, sec. 183, p. 359, et seq.; 2 Am. Jur., p. 943, sec. 152.
Appeal dismissed.